Exhibit 10.3
 
Contract No: JL-8P-XQYB-EDJK-2011002
 
Borrower (Party A): Jilin Hengchang Agricultural Development Co. LTD.
 
Address: 998 km point of Line 102, National Agricultural Technology District,
Gongzhuling City.
 
Postal Code: 136100
 
Legal Representative: Wei Yushan
 
Fax: 0434-6278415   Tel: 0434-6278415
 
Lender (Party B): China Construction Bank Co. LTD, Jilin Siping Sub-branch
 
Address: No. 637 of Central West Road, Siping City
 
Postal Code: 136100
 
Head: Jiang Wenbo
 
Fax: 0434-3224225   Tel: 0434-3224225
 
Given the demand for working capital of Jilin Hengchang Agricultural Development
Co. LTD, Party A applied for a line of credit and Party B agreed to provide the
line of credit. In accordance with the relevant laws and regulations, Party A
and Party B reached this agreement after willing negotiation, and both sides are
willing to abide by the following clauses.
 
Article 1 Amount of comprehensive line of credit
 
The amount of loan provided by Party B to Party A is RMB EIGHTY MILLION (RMB
80,000,000.00)
 
The line of credit specified in this contract refers to the maximum limits of
the principal balance of the loan for working capital provided by Party B to
Party A during the valid period of line of credit agreed upon under this
contract. During the valid period, the loan under this contract is revolving and
can be used many times. As long as the outstanding principal balance of Party A
under this contract is below the amount of line of credit, Party A can
repeatedly apply for credit regardless of the number of credits and the amount
of each single credit. However, the total amount of credits applied by Party A
and the outstanding principal balance under this contract shall not more than
the comprehensive line of credit.
 
Article 2 purpose of loan and repayment sources of the loan
 
Party A shall use the loan for daily working capital.
 
The detailed purposes and repayment sources are referred to Appendix I: Basic
Information on the Loan.
 
Article 3 valid period of line of credit
 
The valid period of the line of credit （hereinafter called valid period of
credit）is from April 11, 2011 to April 10, 2012. A single loan that occurs
during the valid period of credit, its date of execution expiry is not limited
by whether the valid period of credit expires or not.
 
When the valid period of credit expires, the not-yet-drawn line of credit
automatically loses validity.
 
 
 
1

--------------------------------------------------------------------------------

 
 
Drawdown of loan refers to the behavior that Party B releases a line of credit
into a loan-releasing account according to the application of Party A and the
stipulations of this contract.
 
Article 4 use of line of credit
 
1.  
According to the maximum credit limits, Party A can apply for each line of
credit based on the need during the period of credit, and both parties should go
through the relevant procedures. The amount, interest rate, period and purpose
of each loan shall be based on the drawdown notice of line of credit.

 
2.  
Should the guarantor fulfill the guarantee obligations according to the
guarantee contract, Party B shall make corresponding deductions on the principal
of credit line based on the principal amount whose guarantee obligation has
already been fulfilled.

 
3.  
The amount of each line of credit applied by Party A shall be no less than

            RMB, and the period of each credit shall be no shorter than months
and no longer than months.
 
Article 5 loan rates, penalty rates and rate calculation and settlement
 
1.  
loan interest rates

The rate of the single loans under this contract is the yearly rate, floating up
30% based on the benchmark interest rate, and from the interest starting day to
the day of clearing principal and interest of the loan, an adjustment shall be
made based on the benchmark interest rate and the ratio of above stated floating
up to down on the very day of interest rate adjustment every months. The day of
interest rate adjustment is the corresponding day of the interest starting day
of that month. If that month does not have a corresponding day of the interest
starting day, the last day of that month is the rate adjustment day.
 
2.  
Penalty interest rates

The penalty interest rate of the single loans shall be determined by the
following provision under this contract.
 
2.1  
When Party A fails to use the loan for the purposes according to this contract,
the penalty interest rate shall be overcharging 100% based on the loan interest
rate. If the loan interest rate adjusts according to the 1st clause of this
article, the penalty interest rate simultaneously makes corresponding adjustment
based on the loan interest rate after the adjustment and the above-stated
up-floating range.

 
2.2  
The penalty interest rate of overdue loans shall be overcharging 50% based on
the interest rate stipulated in this contract. If the loan interest rate adjusts
according to the 1st clause of this article, the penalty interest rate
simultaneously makes corresponding adjustment based on the loan interest rate
after the adjustment and the above-stated up-floating range.

 
2.3  
Should overdue and embezzling circumstances occur to the loans, the more serious
one shall be chosen to calculate the penalty rate and compound rate.

 
3.  
When a single loan is drawn down, both parties may reach a separate agreement on
the interest rate and penalty interest rate of this loan in the advice of
drawing. The interest rate and penalty interest rate applicable to the
provisions of this contract may also be selected. If both parties fail to reach
an agreement, Party B has the right to withhold the loan.

 
4.  
If the interest rate or penalty interest rate stipulated in this article
disagrees with what is stipulated in the advice of drawing, the provision of the
advice of loan drawing shall be used.

 
5.  
The interest starting day stipulated in this article refers to the day when the
single loan is transferred onto the loan-releasing account stipulated in Article
8 of this contract (herein after called the loan-releasing account).

 
6.  
The benchmark interest rate stipulated in this article refers to the credit rate
of the same period and the same level prescribed by the People’s Bank of China.
Shall the People’s Bank of China stop issuing the credit rate of the same period
and the same level, the benchmark interest rate refers to the credit rate of the
same period and the same level widely recognized by the banking industry or the
usual rate. Those otherwise stipulated by both parties are not included.

 
7.  
The interest rate shall be calculated from the day when the loan is transferred
onto the loan-releasing account. The interest shall be calculated by day. Daily
interest rate=yearly interest rate/360. Shall Party A fail to pay the interest
on the interest settlement day as stipulated in this contract, then compound
interest shall be calculated from the next day.

8.  
Interest settlement

 
 
8.1  
Loans based on fixed interest rate shall use the stipulated interest rate for
calculation when settling the interest. Loans based on floating interest rate
shall use the determined interest rate of the period in each floating period for
calculation. Shall there be multiple floating interest rates in a single
interest settlement period, the interest of each floating period shall be
calculated first, and on the day of interest settlement, the interest of that
period shall be calculated by adding together all the interests of each floating
period.

 
8.2  
The interest of the loan under this contract shall be settled with the first
method as described below.

 
8.2.1
settlement by month, the interest settlement day is fixed on the 20th day of
each month.

 
8.2.2
settlement by quarter, the interest settlement day is fixed on the 20th day of
the last month of that quarter.

 
8.2.3
 

 
 
 
2

--------------------------------------------------------------------------------

 
 
Article 6 fee of management of line of credit
 
Party A shall pay Party B the fee of management of line of credit
 within business day after signing of this contract.
 
Article 7 the release and payment of loan
 
1.  
Application for drawing and using a line of credit

When Party A draws a line of credit, it shall submit to Party B an application
for drawing line of credit. As of a single line of loan of more than RMB,
drawing application for line of credit shall be submitted business day in
advance. Party B shall make a decision on whether to release to Party A within
 
          business days upon receiving the drawing application for line of
credit.
 
2.  
Pre-requisites for releasing loan

Unless Party B has entirely or partially given up, Party B shall not have the
obligation to release loan unless all of the following pre-requisites are
continually fulfilled.
 
2.1  
Party A has completed approval, registration, handover, insurance and other
legal processes related to loan under this contract.

 
2.2  
Guarantor stipulated in this contract and meeting the requirements of Party B
has been effective and shall remain effective.

 
2.3  
Party A has opened the account for drawdown and repayment as required by Party
B.

 
2.4  
Party B has received the application for drawing and using line of credit from
Party A and consent to it after examination.

 
2.5  
This contract provides that Party A shall pay Party B fee of management of line
of credit. Party A has paid Party B in full fee of management of line of credit
punctually as stipulated in this contract.

 
2.6  
Party A has not breached any of the clauses of this contract.

 
2.7  
Nothing that might endanger the debtor’s credit stipulated in this contract has
ever occurred to Party B.

 
2.8  
No prohibition or restriction of releasing loan under this contract from Party B
in laws, rules and regulations, or with authorized institutions exists

 
2.9  
 Financial barometers of Party A have been continually fulfilled the
requirements listed in Appendix II: Financial Barometer Restriction Clauses.

 
2.10
Party A has submitted related information stipulated in this contract before
releasing loan.

 
2.11
The information Party A provides with Party B is legal, true, complete,
accurate, valid, and agreeable with other requirements made by Party B.

 
2.12
 Other prerequisites:

 
3.  
Information Party A needs to provide

Both Party A and Party B choose the following  (select 1 or 2) provision
concerning the information Party A shall provide.
 
3.1
 
3.1.1
Only needs to fit the second situation as follows.

 
1)The amount of a single line of credit to be drawn is more than 30 million RMB
and below the drawdown item there is any sum of planned exterior expenditure
more than 30 million RMB.
 
2)Then Party A shall provide Party B with the following items no later than  
business days before drawing single line of loan.


1)  
Loan transfer document has been signed and stamped by Party A and payment
settlement document has been signed and stamped by Party A.

 
2)  
Transaction materials (including but not limited to commodities, labor, capital
contracts, and/or invoices, etc, written or electronic documents that may prove
definitive purposes of line of loan)

 
And other material required by Party B (including but not limited to various
documents such as the business certificates of whom Party A have transactions
with, authorized proxy, corporate articles, decisions of shareholder or board
conference )
 
3.2
Except for the situation described in the first clause, or after Party B checked
the above materials provided by party A, party B agrees on the application of
article 5 which allows for the direct payment by party A, party A shall provide
party B the following materials no later than  business days before the single
loan is drawn.

 
3.2.1
funds-spending plan corresponding to planning-to-issue line of loan (form of the
plan is referred to appendix 3)

 
 
 
3

--------------------------------------------------------------------------------

 
 
3.2.2
loan transfer document signed and stamped by Party A

 
And other materials required by party B (including but not limited to all kinds
of relevant materials owned by party A’s trade partner such as the business
license, authorized proxy, articles of incorporation, decisions at shareholder
minutes, etc. )
 
(2) Regardless of the amount of single credit of loans, party A shall provide
Party B with the following materials in the business day which is immediately
prior to the day in which the single loan is released.
 
1)  
loan transfer document signed and stamped by Party A and payment settlement
document signed and stamped by Party A

 
2)  
Transaction materials (including but not limited to commodities, labor, capital
contracts, and/or invoices, etc, written or electronic documents that may prove
definitive purposes of line of loan)

 
And other materials required by Party B (include but not limited to various
documents such as the business certificates of whom Party A have transactions
with, authorized proxy, corporate articles, decision of shareholder or board
minutes)
 
4.  
Party B’s entrusted payment

 
4.1
The circumstances in which Party B is entrusted with payment

 
As long as usage of single loan fits the second situation listed below, party B
is entrusted to pay. That is, party A shall not repeal the entrustment which
grants party B to pay party A’s trade partners capital of the loan. Party A
shall not directly pay trade partners or other parties the loan mentioned above.
 
1)  
The amount of a single line of credit to be drawn is more than 30 million RMB
and below the drawdown item there is any sum of planned exterior expenditure
more than 30 million RMB. Party B deems it fits for the definitive
characteristics of payment object after checks materials provided by Party A.

 
2)  
Regardless of the amount of single credit of loan to be drawn, entrusted payment
of Party B shall be equally adopted.

 
3)
 

 
4.2
when party B is responsible for entrusted payment, party B shall deposit the
loan in the loan issuing account, and then pay the loan directly to party A’s
trade partners through this account. Party A shall not use the loan in any other
ways (include but not limited to account transfer or withdrawing cash)

 
4.3
Party B will formally check the sum, the time, the objects and the ways of
payments, as well as the accounts, based on the materials offered by party A. If
party A is qualified after the examination is done, the capital of the loan will
be paid to party A’s trade partners. Party B’s obligation of entrusted payment
is fulfilled, as long as the capital is deposited in the account of party A’s
trade partner.

 
4.4
party B’s formal examination mentioned above is not the verification of the
authenticity and legality of the trade. It also does not mean that party B can
get involved in the relation between party A and its trade partners, or any
conflicts among any third parties, or that party B needs to take any
responsibility or obligations of party A. party A shall pay party B for any
losses caused in the process of entrusted payment.

 
4.5
if the loan is not successfully paid or deposited into party A’s trade partners’
accounts in time, due to the fact that the materials provided by party A are
incomplete, false, fictitious, not corresponded to the specific application of
the loan, or there are any conflicts between their information, etc. which are
not the fault of party B, the problems will be dealt with as listed below.

 
1)
Party A is responsible for all the consequences caused by those reasons
mentioned above, include but not limited to the losses caused by the
unsuccessful or delay of the payments to party A’s trade partners. Party B is
free from the responsibility. Moreover, party A shall make compensation to party
B for all the losses incurred in such occasions.

 
2)
For this part of the loan, party A shall not use it in any ways (include but not
limited to account transfer or withdrawing cash).

 
3)
Party A shall fulfill the obligations of providing and revising those materials
again, within  business days according to requirements of party B.

 
 
 
4

--------------------------------------------------------------------------------

 
 
If party A violates any one of the stipulations, party B is entitled to withdraw
that part of the loan prior to scheduled time line.
 
4.6
Party A is responsible for all of the failure, mistakes and delay in loan
payment, and all risks and losses which are not caused by party B. party B is
free from those. Party A shall make compensation for party B’s losses which are
caused by party A in such occasions as well.



5.  
Direct payment by Party A

If the use of the single loan does not accord with the first item of the fourth
clause, which describes the entrusted payment of party B, Party A’s direct
payment can be adopted. That is, according to party A’s withdrawal application,
after party B deposits the loan into the issuing account, party A will pay it to
the trade partners by itself. Party A shall make sure that the trade partners
are corresponded to the trade materials and the specific use of the loan.


6.  
Once the capital is deposited into the issuing account, party B has already
fulfilled its obligation of offering the money. Party A shall insure that the
issuing account works (include but not limited to those which are not frozen by
the entitled organization). Party B is responsible for all those losses, risks,
capital frizzing or locking by entitled organization that occur after the
capital is deposited into the account. Party A shall also make compensation for
all the losses of party B caused in such occasions.

 
7.  
change of payment methods

If any situations as listed below occurs, party B is entitled to change the
payment methods, including but not limited to those which are suitable for the
modulation of entrusted paying( e.g. to modulate the capital standard of the
entrusted payment), the change of the paying method of single loan, etc.
 
7.1  
party A violates any item of this contract

 
7.2  
There are any occasions which are likely to threaten party B’s creditor rights,
based on the stipulations listed in the contract.

 
7.3  
When party B has changed the payment method, party A shall offer the relevant
materials in according to the formulation set in this contract and the
requirement of party B.

When party B has changed the payment method, party A shall offer the relevant
materials in according to the formulation set in this contract and the
requirement of party B.
 
Article 8 Use and Supervision of account
 
1.  
Loan-releasing account

The loan issuing account provided in this contract is based on the one as
followed.
 
1.1
After the contract comes into effect, within business days and before the first
loan is offered, party A shall open a specialized loan issuing account for party
B, and this account is only used for all the loan issuance and payment provided
in this contract.

 
1.2
the other accounts opened by party A for party B (account number       )

 
2.
Capital Collection account

 
2.1
After the contract comes into effect, within business days, party A shall open a
capital withdrawal account for party B or change the current account which is
opened for party B into capital withdrawal account.

 
2.2
party A shall send monthly report to party B about the flow of the capital in
the capital withdrawal account. Party A shall send the report to party B
within seven business days in the beginning of each month.

 
2.3
Party B has the right to administrate the capital flow of this account.
Specifically, the capital collection account shall meet the following
requirements:

 
1) 
average deposit amount in the account

 
2)
The time when the collection of funds from circulation is accomplished

 
3)
the ratio of money deposited into the account to the total returned money

 
 
 
5

--------------------------------------------------------------------------------

 
 
4)
the limitation of a single withdrawal of funds from the account

 
5)
the limitation of daily withdrawal of funds from the account

 
6)
the restrictions on E-bank application of the account

 
7)
The funds in the account can be withdrawn after get the permission from Party B

 
8)
This account shall be exclusively used to repay the loans in the contract, not
any other loan.

 
9)
 

 
10)
Other requirements from Party B

 
11)
The above regulations shall be carried out based on relevant rules in the
account management agreement reached by Party A and party B.

 
Article 9 repayment
 
1.  
repayment principles

Repayment by Party A under this contract shall be made by adhering to the
following principles.
 
Party B has the right to use the repayment from Party A for the various expenses
that should be paid by Party A but has been pre-paid on behalf of Party A by
Party B, and for the realization of expenses of credit. The remaining amount
shall follow the principle of repaying interest before principal and loan
clearing with the principal and interests. However, for 90 days principal or
interest overdue loans, or loans for which laws, rules and regulations have
otherwise stipulated; the repayment of Party A shall be made on the basis of
principal coming before interest after the above mentioned expenses have been
reimbursed.
 
2.  
payment of interest

Party A shall pay due interest to Party B on the day of drawdown. The first day
of interest payment shall fall on the first day of drawdown after the loan has
been released. The principal and interest shall be paid off on the final
installment of repayment.
 
3.  
plan of repayment

Party A shall repay the principal according to the principal repayment plan
stipulated on the line of credit loan-drawing notice.
 
4.  
method of repayment

Party A shall deposit sufficient funds that should be paid for the installment
on the capital collection account or other accounts opened by Party B and
automatically transfer repayment of the loan (and Party B also has the right to
transfer money for loan repayment from the account) prior to the payment day, or
transfer funds from other accounts to repay the loan on the repayment day
stipulated in this contract.
 
5.  
repayment in advance

If Party A is able to pay off the loan prior to the scheduled time line, it
shall submit to Party B a written application thirty business days in advance
and may pay off part or entire amount of the principal with Party B’s
permission.
 
When Party A repays the loan in advance, interests shall be calculated according
to the actual days of using loan and loan interest rates stipulated in Article 5
under this contract.
 
If Party B agrees that party A can repay the loan in advance, party B has the
right to charge compensation fees. The amount of compensation shall be
determined by the first method described below.
 
5.1.
Compensation amount=repayment-in-advance amount X number of months-in-advance
X %. Less than a month shall be calculated as one month.

 
5.2.  
 


If Party A repays part of the loan principal by installments, it shall repay the
loan in the reverse order stipulated in the repayment plan. After repaying in
advance, the outstanding credit shall be executed according to the loan rates
agreed upon in this contract.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Article 10 Party A’s rights and obligations
 
1.  
the rights of Party A

 
1.1  
has the right to make an application for the drawing and use of the loan
according to the stipulations of this contract.

 
1.2  
Has the right to use the loan for the scope of purpose stipulated in this
contract.

 
1.3  
Has the right to request Party B keep confidential for the relevant financial
report and business secrets concerning production and management. However, those
for which the laws, rules and regulations have other stipulations, or authorized
institutions have other requirements, or both parties have other stipulations
are not included.

 
1.4  
Has the right to reject the bribes demands from Party B and its personnel. It
has the right to report to relevant authorities the above mentioned behaviors
and those in violation of the state’s laws and rules on credit rates, service
charges, etc.

 
2.  
the obligations of Party A

 
2.1  
to draw the loan and pay off the principal and interest in full according to the
agreement, and to cover the expenses stipulated in this contract.

 
2.2  
To provide Party B with various reports within 15 business days of the first
month of each quarter, such as financial reports, production and management
statement report, etc, including but not limited to providing Party B with the
balance sheet by the end of the previous quarter and income statement by the end
of the previous quarter (for public service units, it’s the Income and
Expenditure account). And by the end of the year, Party A shall provide the
annual cash flow report without delay and ensure the information it provides is
legal, true, complete, accurate and valid. It shall not provide false
information or hide important management or financial facts.

 
2.3  
If Party A encounters serious adverse circumstances which affect its
debt-repaying capabilities, or other situations that endanger the credit of
Party B, or there is a industrial-commerce-registration change in names, legal
representative (head), addresses, business scope, registered capital, or company
(enterprise) charter, it shall give a written notice to B within 3 business days
after the changes, and attach the relevant renewed materials.

 
2.4  
Party A shall use the capital of loan for the purpose stipulated in this
contract, and shall not misappropriate, embezzle or use the loan of the bank for
illegal, rule-violating transactions; not use the loan as fixed assets and
equity investment; not use for the fields and purposes whose production and
management is prohibited by the state; not replace the liabilities caused by
Party A’s investment in fixed assets or equity. It shall cooperate with and
accept Party B’s examination and supervision of its production and management
and financial activities, and the use and payment of the loan under this
contract. It shall cooperate with and accept the relevant post-credit management
demands from Party B. It shall not surreptitiously withdraw capital, relocate
its assets or take advantage of association transactions to evade its debt to
Party B. It shall not make use of false contracts made with the associated
parties, or bonds like notes receivables or accounts receivables without actual
trade background to discount bills or pledge in the bank, or fraudulently obtain
funds or line of credit. Party A shall pay off the capital of loan according to
this contract and not evade the entrusted payment of Party B by ways such as
breaking up the whole into parts.

 
2.5  
If Party A uses the loan under this contract for production and manufacture,
state regulations on environmental conservation shall be observed.

 
2.6  
Prior to paying off Party B’s principal and interest of the loan, Party A shall
not provide guarantee for the third party with the assets formed by the loan
under this contract without Party B’s permission.

 
2.7  
If Party A is a group client, it should write an immediate report to Party B
that a transaction covers more than 10% of the net assets. The report includes
(1) related parties transaction, (2) items of the transaction and nature of the
transaction, (3) the transaction amount and the corresponding percentage and (4)
the pricing policies (including those with no or only a nominal amount of the
transaction).

 
2.8  
Party A shall receive the written consent from Party B if Party A is to make
significant decisions, such as merge, divide, spin off, make exterior
investment, or substantially increase debt financing, etc. However the written
consent does not affect Party B’s right to adopt remedy measures stipulated
under this contract when Party B deems that the above mentioned behaviors might
endanger Party B’s credit safety.

 
2.9  
Should direct payment of Party A is adopted, Party A shall give a monthly report
on the use and payment of the loan. Party A shall give a summary report on the
use and payment of the loan of the previous month and submit the detailed list
of actual use of the loan no later than within the first business days of the
month until the loan is paid off. The format of the summary report is referred
to Appendix IV.

 
Article 11 The Rights and Obligations of Party B
 
I. Party B enjoys the rights to require Party A to repay the principal, interest
and other fees according to the schedule, to rein back the loan ahead of time in
view of the capital withdrawing situation on the part of Party A, and to
practice any other right regulated in the contract and demand Party A to fulfill
any other obligation ruled in the contract.
 
II. To safeguard its rights as a creditor, Party B is entitled to participating
in Party A’s activities like big-sum financing (namely, the total sum exceeding
RMB 5 million, or the equivalent in foreign currency), sale of assets, merger,
discretion and shareholding reform, etc. The specific way of participation is
ruled in the first item in the following.
 
 
 
7

--------------------------------------------------------------------------------

 
 
1.  
Party A must get Party B’s written agreement before conducting any activity
regulated above.

 
2.  
Party B arranges party A’s big-sum financing.

 
3.  
In determining the price and buyer of party A’s assets, the following rule
should be abided by.

 
4.  
                                                               .

 
5.  
Other ways that should be adopted in the view of party B

 
III. The loan should be issued according to the regulations in the contract,
except for delays and failures due to the faults caused by party A or other
faults that is not caused by party B.
 
IV. Confidentiality should be given to the financial documents and manufacturing
and managing business secrets provided by party A, except for other requirement
described in laws and regulations or required by some government authorities or
when the both sides have agreed with.
 
V. Any bribe to or from party A and its staff is forbidden.
 
VI. Any dishonest action or actions that may harm the interests of party A is
forbidden.
 
Article 12 Liability for Breach of Contract and Remedial measures for Possible
Endangered Party B’s Creditor Right
 
I.  Situations where party B breaches the contract and the consequential
responsibilities
 
1.
When party B refuses to abide by the contract and issue the loan without a sound
reason, party A can demand party B to continue its loan issuing as has been
regulated in the contract.

 
2.
When party B, against relevant national laws and regulations, collects extra
interest or fees from party A, the latter party is entitled to demanding the
former one to pay it back.

 
II. Situations where party A breaches the contract
 
1.
When party A breaches any regulation in the contract or fails to fulfill any
regulated obligation.

 
2.
When party A evidently shows through its words or behavior its will not to
fulfill any obligation ruled in the contract.

 
III. Situations where party B’s rights as a creditor might be threatened.
 
1.
If any of the following situations occurs, party B can assume that its rights as
a creditor might be threatened: situations where contracting, trusteeship
(taking over), renting, shareholding reform, registered capital reduction,
investment, joint operation, merger, purchase, recombination, discretion,
capital joining, shift of stock rights, practical increase of debt financing,
obliged application for business suspicion and standardization, obliged
application for dismissing and revocation, obliged application for bankruptcy,
for shareholders shift or major assets transfer, for production halting, etc.,
being heavily fined by authorities, the cancellation of registration, the
cancellation of business license, the involvement in major legal disputes, the
grave difficulty in manufacturing or finance, the declining of the credit status
or the failure of the legal representative or the principals to normally fulfill
their obligations take place on the part of party A.

 
2.
If any of the following situations occurs, party B can assume that its rights as
a creditor might be threatened: When party A fails to pay off other debts by the
deadline (including the due debts to all the branches of CBC or due debts to a
third party), transfers its possession at a low price or free of charge,
discounts or cancels the debt of a third party, is lazy in exercising its rights
as a creditor or other rights or provides guarantee for the third party; when
the financial index of party A fails to continuously meet the requirements in
Affix 2 “Terms on Restrictions of Financial Index”; when unusual fluctuation
happens to the funds in any account (including but not limited to accounts
monitored by party B, like the account of returned money ) of party A; when
major breach on the part of party A occurs; when the main business of party A
suffers from poor profits; when the loan is used abnormally.

 
3.
Situations where the shareholders of party A make excessive use of their
independent corporate body status or the limited responsibility of shareholders
to escape from debts, and thus party B can assume that its rights as a creditor
might be endangered.

 
4.
situations where any pre-condition of the loan issuing is not continuously met.

 
 
 
8

--------------------------------------------------------------------------------

 
 
5.
When any of the following situations occurs to the guarantor, party B can assume
that its rights as a creditor might be threatened

 
5.1
when the guarantee violates any items of the contract, or there are some faults,
errors, or omissions in the statement which does not accord with the promised
items.

 
5.2
when any of the following situations takes place: situations where contracting,
trusteeship (taking over), renting, shareholding reform, registered capital
reduction, investment, joint operation, merger, purchase, recombination,
discretion, capital joining, shift of stock rights, practical increase of debt
financing, obliged application for business suspicion and standardization,
obliged application for dismissing and revocation, obliged application for
bankruptcy, for shareholders shift or major assets transfer, for production
halting, etc., being heavily fined by authorities, the cancellation of
registration, the cancellation of business license, the involvement in major
legal disputes, the grave difficulty in manufacturing or finance, the declining
of the credit status or the failure of the legal representative or the
principals to normally fulfill their obligations take place and the guarantee
ability of the guarantor is influenced.

 
5.3
Situations where the guarantee ability is lost or may be lost.

 
6.
collateral or pledge comes across anyone of the following situations, where
party B will regard as threatening the creditor’s rights granted by this
contract.

 
6.1
the collateral or pledge is damaged, destroyed, or lessened in value, due to a
third party’ s behaviors, the country’s levy, confiscation, expropriation,
gratuitous retrieve, dismantling, the change of market quotations or any other
reasons.

 
6.2
collateral or pledge is sealed, detained, frozen, took into custody, remained,
auctioned, governed by administrative bodies, or the ownership is disputed.

 
6.3
mortgagor breaches pledge contract or any item of the contract, or there are
some faults, errors, or omissions in the statement which does not accord with
the promised items.

 
6.4
any other occasions which threaten the realization of party B’s pledge rights.

 
7.
The guaranty is not effective, invalid, repealed, or removed. The guarantee
violates the contract or shows through words or behaviors that he or she will
not fulfill the responsibility of guarantying. Or the guarantee is partly or
completely deprived of the guarantying ability, the worth of the guaranty
decreases, or other occasions which is believed to threaten the creditor’s
rights granted by this contract. Or

 
8.
any other occasions which threaten the realization of party B’s pledge rights.

 
Remedial measures of party B
 
If any of the occasions listed in the second or the third item in this term
occurs, party B is entitled to perform the following one or several rights:
 
1.
to stop releasing loans

 
2.
to add some conditions for offering loans and loan payment.

 
3.
to change the loan payment methods based on the conventions in this contract.

 
4.
to declare that the loan is becoming due soon, and to require party A to pay
back all those capital, interest and fees that is both due or undue.

 
5.
to adjust, cancel or stop releasing loans, or to adjust the valid period of line
of credit.

 
6.
should  party A fail to use funds for stipulated purposes, for the embezzled
part, interest and compound interest shall be calculated from the day of using
the loan to the day when principal and interest is paid in full based on penalty
interest rate and the interest settlement method as stipulated in this contract.

 
 
 
9

--------------------------------------------------------------------------------

 
 
7.
for overdue loans, for the principal and interest party A fails to pay off in
full when it becomes due (including principal and interest that has been
declared entirely or partially as early maturity), interest and compound
interest shall be calculated from the day of using the loan to the day when
principal and interest is paid off in full based on penalty interest rate and
the interest settlement method as stipulated in this contract. Overdue loans
refer to party A’s behavior that party A has failed to pay off in due time or
exceeded the stipulated times of repayment of principal by installments.

 
Before the loan is due, for the interest party A has failed to pay off in due
time, compound interest shall be calculated based on the interest rate and
interest settlement method stipulated in this contract.
 
8.
Other remedial measures, including but not limited

 
1)
to collect the funds in RMB or any other currency deposited on the account party
A opened in the system of China Construction Bank, and it is not obliged to
notify party A in advance.

 
2)
execute the right of guarantee

 
3)
to demand that party A provide new guarantor that meet the requirements of party
B for all the debt stipulated under this contract.

 
4)
to reject party A to deal with the corresponding deposits party A has placed in
the account opened with the China Construction Bank System (including but not
limited to capital collection account)

 
5).
to cancel the contract.

 
Article 13 other provisions
 
1.  
undertaking of expenses

Expenses generated in this contract and related to guarantee under this
contract, including lawyer, insurance, assessment, registration, preservation,
identification, notarization, taxation, technology, environmental conservation,
payment of settlement processing fees, etc, shall be covered by party A. Those
stipulated otherwise by both parties are not included.
 
All the expenses arising from the cost of achieving debt for party B (including
but not limited to litigation, arbitration, property preservation, travel,
mandatory execution, assessment, auction, notarization, express, notice, lawyer,
etc) shall be covered by party A.
 
2.  
use of party A’s information

Party A agrees that party B may check party A’s credit status with the database
approved of and built by People’s Bank of China and the departments in charge of
credit and collection of credit information, and with relevant units and
departments. And agrees that party B may provide party A’s information for the
database approved of and built by People’s Bank of China and the departments in
charge of credit and collection of credit information. Party A also agrees party
B may properly use and reveal party A’s information arising from business needs.
 
3. 
Notice of collection

For overdue principal and interest and other circumstances of breaching contract
by party A, party B has the right to notify relevant units or departments; has
the right to conduct notice collection via news media.
 
4.  
Evidential effect of party B’s records

Unless there exists reverse evidence, the internal accounting statements of such
contents as concerning principal, interest, expenses and repayment records by
party B, receipts or documents generated in the process of withdrawing funds,
repayment, paying interest by party A and produced or preserved by party B, and
records or documents of party B’s collection of loan all constitute definitive
evidence effectively proving the relation of debtor and creditor between party A
and party B. Party A shall not put forward objections just on the basis that the
above mentioned records, statements, receipts, document are unilaterally made by
party B.
 
5. 
preservation of rights

The rights of party B under this contract shall not affect or exclude him from
enjoying any rights according to laws, rules and other contracts. Any tolerance,
indulgence, favor or delay of executing any rights to any breach of the act or
delay of Party B under this contract, shall not be deemed as giving up the
rights under this contract or as permission or affirmation of any act of
violating this contract, and shall not limit, restrict and hinder the continual
execution of this right and any other right, and shall not cause party B to
fulfill party A’s obligations and responsibilities.
 
 
 
10

--------------------------------------------------------------------------------

 
 
6.  
Except for the debt under this contract, should party A undertake other due
debts for party B, party B has the right to collect the funds in RMB or any
other currency deposited on the account party A opened in the system of China
Construction Bank to pay off any due debt. Party A agrees that no objection
shall be put forward.

 
7.  
Should changes occur to the mail address or contact methods of party A, it
should instantly give a written notice to party B. Any loss caused by failure to
advise punctually shall be covered by party A.

 
8.  
Collection of funds that should be paid

Concerning all of the funds that should be paid under this contract, party B has
the right to collect the funds in RMB or any other currency deposited on the
account party A opened in the system of China Construction Bank, and it is not
obliged to notify party A in advance. Should there is a need to go through the
procedures of exchange settlement, or purchase and sale of foreign currency;
party A has the obligation to assist party B in the procedures. The risks of
exchange rate shall be taken by party A.
 
9. 
methods of resolving disputes

 
Should disputes arise from execution of this contract, they may be resolved
through negotiation. Should negotiations fail, they shall be settled through the
first method described below:
 
1.  
Submit to the People’s Court of the location of party B for judgment.

 
2.  
Submit to Arbitration Committee (location of arbitration is ) for arbitration
according to the currently effective arbitrary rules at time of application for
arbitration. The arbitration is final and has binding power for both parties.

During the Arbitration, the clauses of this contract not related to disputes
remain effective.
 
10.  
Conditions for this contract to take effect

 
This contract becomes effective after being signed and stamped by legal
representative (head) or authorized person of party A, and signed and stamped by
head or authorized person of party B.
 
The appendices, application for drawing line of credit, advice of drawing line
of credit, various documents and other legal documents that constitute relation
of debtor and creditor are all integral part of this contract, and therefore
have equal legal effectiveness with this contract.
 
11.  
This contract has six original copies.



12.  
Other consulted items

 
Article 14 clauses of statement
 
1.  
Party A clearly knows the business scope and authorized scope of party B.

 
2.  
Party A has already read all the clauses of this contract. Requested by party A,
party B has made corresponding explanations of those clauses. Party A has had an
entire knowledge and full understanding of the meaning and the legal
consequences of the clauses of this contract.

 
3.  
The signing and fulfilling the obligations under this contract by party A is in
line with the laws, administrative rules, regulations, articles of association
of party A, or decrees in the internal organizational documents, and has been
granted permission by the authoritative body inside the company and/or
authoritative departments.

 
4.  
Operation of party A is in line with laws and regulations.

 
5.  
Party A has continual operational capacity and legal repayment sources.

 
6.  
Party A promises to use the loan under this contract for specific purposes of
credit based on true needs, not out of the scope of actual needs.

 
7.  
Party A and its controlling shareholders have good credit status, without
serious bad records.

 
8.  
Party B has the right to entrust China Construction Bank and its branch offices
with releasing funds under the loan under this contract, and with executing and
fulfilling the rights and obligations under this contract. Party A has no
objection of this.

 
9.  
Party A states that upon materializing this contract there exists no behavior or
circumstances in violation of laws, rules and regulations concerning
environmental conservation, energy-saving and emission reduction, pollution
decreasing. And promises to strictly abide by laws, rules and regulations
concerning environmental conservation, energy-saving and emission reduction,
pollution decreasing after signing the contract. Should the above statement of
party A be false, or the above promise fail to realize, or party A may cause
waste of energy, pollution risks, then party B has the right to suspend
releasing funds under the loan, or to declare an early maturity of principal and
interest of credit, or to adopt other remedy measures stipulated in this
contract or permitted by the laws.



 
 
11

--------------------------------------------------------------------------------

 
 
Party A (stamp)
 
Legal representative (Head) or authorized person (signature)
 
March 28, 2011
 
Party B (Stamp)
 
(Head) or authorized person (signature)
 
March 28, 2011

Appendix I
 
Basic Information on Use of Credit
 
1.  
Detailed purposes of line of credit under this contract



Purchasing corn
 
Without party B’s consent, party A shall not alter the specific purposes of line
of credit.
 
2.  
Repayment sources of line of loan under this contract

 
Incomes of sales
 
Party A shall ensure that repayment sources are true, legal, stable and
sufficient in repayment cash flow.
 
3.  
Other information



 
 
12

--------------------------------------------------------------------------------

 
 
Appendix II
 
Financial Barometer Binding Clauses
 
The financial indexes of party A shall continually conform to the following
restrictions.
 
After notifying party A business days in advance, party B has the right to alter
the above restrictions.
 
Appendix III
 
A Plan for using the loan
 
Contract No
 
Date of drawdown
 
Serial No          Planned Purposes     Estimated Paid Amount    Estimated Paid
Object (if there is)      Note
 
Total
 
Name of Borrower   Stamp
 


 
13

--------------------------------------------------------------------------------

 
 
Appendix IV
 
A Summary of Direct Payment
 
Contract No
 
Date of Submission
  
Serial No.    Actual purposes    Payment Object    Evidential
Material    Whether planned events
 
Total
 
Name of Borrower   Stamp
 
Internal Assessment Conclusion             Client Manager   Signature
 
Issuing and paying Position   Signature
 
 
14

--------------------------------------------------------------------------------

 